DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,7-10,12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US 2019/0150177 A1, hereinafter CHEN).
	Regarding claim 1,  CHEN discloses  a data transmission method, comprising:
receiving, by a terminal device, indication information sent by a network device, wherein the indication information is used to indicate a first time domain resource used by the terminal device to send a first uplink transmission (¶[0005], wherein the inactive state includes the first time domain); and sending, by the terminal device, the first uplink transmission to the network device on the first time domain resource (¶[0006]); and sending, by the terminal device, a second uplink transmission to the network device on a second time domain resource, wherein the second time domain resource is a time domain resource determined by the terminal device based on the first time domain resource (¶[0009]), and the first time domain resource and the second time domain resource are one of consecutive in time and inconsecutive in time (¶[0023]).

claim 2 , CHEN discloses  wherein the indication information is further used to indicate a first frequency domain resource used by the terminal device to send the first uplink transmission, and that the first time domain resource and the second time domain resource are consecutive in time comprises and wherein (¶[0023])the first time domain resource and the second time domain resource are consecutive in time when the first frequency domain resource comprises all available frequency domain resources (¶[0020]), a full bandwidth resource, or all available physical resource blocks on a carrier carrying the first uplink transmission.

 	Regarding claim 3,  CHEN discloses  wherein when the first time domain resource and the second time domain resource are consecutive in time, and the first time domain resource Is earlier than the second time domain resource in time (¶[0014]),a start time unit in which the terminal device sends the second uplink transmission is used to carry data information or a reservation signal (¶[0073],¶[0153]).

 	Regarding claim 4, CHEN discloses wherein when the first time domain and the second time domain resource are consecutive in time, and the second time domain resource is earlier than the first time domain resource in time (¶[0153]),a Start time unit in which the terminal device sends the first uplink transmission is used to carry the data information or the reservation signal (¶[0153], wherein the uplink data includes the data information).

 	Regarding claim 5, CHEN discloses  wherein the indication information is further used to indicate a first frequency domain resource used by the terminal device to send the first uplink transmission, and that the first time domain resource and the second time domain resource are inconsecutive in time wherein comprises: the first time domain resource and the second time domain 

Regarding claim 7,  CHEN discloses a device, comprising: a processor (¶[0155]); and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (¶[0161]):
receive indication information sent by a network device, wherein the indication information is used to indicate a first time domain resource used by the terminal device to send a first uplink transmission (¶[0135]); and send the first uplink transmission to the network device on the first time domain resource:; and send a second uplink transmission to the network device on a second time domain resource, wherein the second time domain resource is a time domain resource determined based on the first time domain resource, and the first time domain resource and the second time domain resource are one of consecutive in time and inconsecutive in time (¶[0135]).


Regarding claim 8, CHEN discloses, wherein the indication information is further used to indicate a first frequency domain resource used by the terminal device to send the first uplink transmission, and that the first time domain resource and the second time domain resource are consecutive in time and wherein comprises: the first time domain resource and the second time domain resource are consecutive in time when the first frequency domain resource comprises all available frequency domain resources, a full bandwidth resource, or all available physical resource blocks on a carrier carrying the first uplink transmission (¶[0153]).

claim 9, CHEN discloses wherein the indication information is further used to indicate a first frequency domain resource used by the terminal device to send the first uplink transmission, and that the first time domain resource and the second time domain resource are inconsecutive in time and wherein comprises: the first time domain resource and the second time domain resource are inconsecutive in time when the first frequency domain resource does not comprise all available frequency domain resources, a full bandwidth resource, or all available physical resource blocks on a carrier carrying the first uplink transmission (¶[0127]).

 	Regarding claim 10,  CHEN discloses  wherein when that the first time domain resource and the second time domain resource are inconsecutive in time comprises:the first time domain resource is earlier than the second time domain resource in time, and there is a first time interval between an end moment of the first time domain resource in time and a start moment of the second time domain resource in time (¶[0016], figure 3).
	Regarding claim 12,  CHEN discloses  wherein when the first time domain resource and the second time domain resource are inconsecutive in time comprises: the second time domain resource is earlier than the first time domain resource in time, and there is a second time interval between an end moment of the second time domain resource in time and a start moment of the first time domain resource in time (¶[0065]).


Regarding claim 14,  CHEN discloses  a device, comprising:a processor (¶[0136]); and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (¶[0136]): send indication information to a terminal device, wherein the indication information is used to indicate a first time domain resource used by the terminal device to 

Regarding claim 15,  CHEN discloses wherein the indication information is further used to indicate a first frequency domain resource used by the terminal device to send the first uplink transmission, and that the first time domain resource and the second time domain resource are consecutive in time and wherein comprises: the first time domain resource and the second time domain resource are consecutive in time when the first frequency domain resource comprises all available frequency domain resources, a full bandwidth resource, or all available physical resource blocks on a carrier carrying the first uplink transmission (¶[0127],¶[0135]).

Regarding claim 16, CHEN discloses wherein the indication information is further used to indicate a first frequency domain resource used by the terminal device to send the first uplink transmission, and that the first time domain resource and the second time domain resource are inconsecutive in time and wherein comprises: the first time domain resource and the second time domain resource are inconsecutive in time when the first frequency domain re source does not comprise all available frequency domain resources, a full bandwidth resource, or all available physical resource blocks on a carrier carrying the first uplink transmission (¶[0078]). 

claim 17,  CHEN discloses wherein when that the first time domain resource and the second time domain resource are inconsecutive in time comprises:the second time domain resource is earlier than the first time domain resource in time, and there is a second time interval between an end moment of the second time domain resource in time and a start moment of the first time domain resource in time (¶[0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US 2014/0192767 A1 ,hereinafter Au).

Regarding claim 6, CHEN discloses all subject matter of the claimed invention with the exception of  wherein the first uplink transmission is uplink transmission that the network device schedules the terminal device to send, and the second uplink transmission is uplink transmission that is sent by the terminal device in a grant-free manner. Au discloses the first uplink transmission is uplink transmission that the network device schedules the terminal device to send, and the second uplink transmission is uplink transmission that is sent by the terminal device in a grant-free manner (¶[0024],¶[0034]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention with the exception of the grant-free manner as disclosed by Au along with the system of 

Regarding claim 13,  CHEN discloses all subject matter of the claimed invention with exception of wherein the first uplink transmission is uplink transmission that the network device schedules the terminal device to send, and the second uplink transmission is uplink transmission that is sent by the terminal device in a grant- free manner. Au discloses wherein the first uplink transmission is uplink transmission that the network device schedules the terminal device to send, and the second uplink transmission is uplink transmission that is sent by the terminal device in a grant- free manner (¶[0024],¶[0034]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention with the exception of the grant-free manner as disclosed by Au along with the system of CHEN. The grant free manner as disclosed by Au may be implemented through software to provide the system with bandwidth for transmission (¶[0034],Au).

Regarding claim 19,  Chen discloses all subject matter of the claimed invention with the exception of wherein the first uplink transmission is an uplink transmission that the network device schedules the terminal device to send, and the second uplink transmission is uplink transmission that is sent by the terminal device in a grant-free manner. Au discloses wherein the first uplink transmission is an uplink transmission that the network device schedules the terminal device to send, and the second uplink transmission is uplink transmission that is sent by the terminal device in a grant-free manner (¶[0024],¶[0034]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention with the exception of the grant-free manner as disclosed by Au along with the system of CHEN. The grant free manner as disclosed by Au may be implemented through software to provide the system with bandwidth for transmission (¶[0034],Au).

Claims 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Kraglund et al.(US 2013/0033995 A1, hereinafter Kraglund).

 	Regarding claim 11,  CHEN discloses all subject matter of the claimed invention with the exception of wherein the program including instructions further to: perform first channel listening on a channel in the first time interval; and send the second uplink transmission on the second time domain resource when performing the first channel listening on the channel successfully.  Kraglund discloses wherein the program including instructions further to perform first channel listening on a channel in the first time interval (¶[0052]); and send the second uplink transmission on the second time domain resource when performing the first channel listening on the channel successfully (¶[0052]). Thus, it would have been obvious to one of ordinary skill in the art prior to the time of invention with the exception of the channel listening as disclosed by Kraglund along with the system of CHEN. The channel listening may be implemented through software  to provide the system with the resources (¶[0052], CHEN).

Regarding claim 18, CHEN discloses all subject matter of the claimed invention with the exception of wherein the first uplink transmission is an uplink transmission that is sent by the terminal device on the first time domain resource when the terminal device successfully performs second channel listening on a channel. Kraglund discloses wherein the first uplink transmission is an uplink transmission that is sent by the terminal device on the first time domain resource when the terminal device successfully performs second channel listening on a channel (¶[0052]). Thus, it would have been obvious to one of ordinary skill in the art prior to the time of invention with the exception of the channel listening as disclosed by Kraglund along with the system of CHEN. The channel listening may be implemented through software  to provide the system with the resources (¶[0052], CHEN).



Allowable Subject Matter
Claim 20 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHATTERJEE et al. (US 2019/0149365 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANGEL T BROCKMAN/Examiner, Art Unit 2463